— Appeal unanimously dismissed without costs. Memorandum: The notice of appeal in this case lists only one appellant, petitioner, Lynn Hartley. Appellant’s attorney has confirmed that Hartley, who claims to be aggrieved by the Zoning Board’s determination to grant an area variance for property adjacent to his, has sold his property. Because the sole appellant, having sold his adjacent property, is no longer an aggrieved party, the appeal must be dismissed (see, CPLR 5511; 4 CJS, Appeal and Error, §§ 181, 404; Prudential Sav. Bank v Panchar Realty Corp., 72 AD2d 792; Mills v Hoag, 7 Paige Ch 18). (Appeal from Judgment of Supreme Court, Chautauqua County, Gorski, J. — Article 78.) Present— Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.